PER CURIAM.
Lenora J. Pernell petitions for review of the final decision of the General Accounting Office Personnel Appeals Board (“Board”) affirming her removal for poor performance from her position with the General Accounting Office (“Agency”). *681Pemell v. United States General Accounting Office, Docket No. 01-03 (Mar. 13, 2003). Because the Board’s decision is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, and is supported by substantial evidence, see 31 U.S.C. § 755, we affirm.
The Board’s opinion provides a detailed summary of the factual background and evidence of this case. Id. Rather than repeat that here, we rely on the Board’s opinion.
On appeal to this court, Petitioner argues that in several respects the Board erred in affirming the findings of the Administrative Judge. The arguments raised by Petitioner here are analogous, indeed nearly identical, to those raised by Petitioner before the Board in challenging the findings of the Administrative Judge. Petitioner challenges the Board’s, and Administrative Judge’s, decision that she had not established a prima facie case of race discrimination and that the Board lacked jurisdiction to hear her appeal of wage-increase denials when she had not requested administrative reconsideration of those denials. Petitioner essentially argues that she was the subject of race discrimination, and that this discrimination led to wage-increase denials, poor performance evaluations, and ultimately, her removal.
The Board’s lengthy opinion sets forth with care and precision the specific factual and legal bases for its affirmance of the Administrative Judge’s decision and findings. We discern no reversible error in the Board’s decision. We see no need to repeat the Board’s discussion of why it found the evidence supporting the Administrative Judge’s finding “substantial.” The Board clearly set forth the testimonial and documentary evidence in support of its affirmance of the Administrative Judge’s decision. We agree with its analysis and, as we must apply the same deferential standard of review as the Board applied in reviewing the Administrative Judge’s decision, compare 31 U.S.C. § 755 and 4 C.F.R. § 28.87(g).